DETAILED ACTION
This non-final office action is in response to claims 10-20 filed on 10/15/2019 for examination. Claims 10-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment 
Preliminary amendment to the claims filed on 10/15/2019 is acknowledged by the examiner. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 has been considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a key generation device to […]” in line 2 (with corresponding structure in paras. [0212-213]) of claim 20, “an encryption device to […]” in line 6 (with corresponding structure in paras. [0214-215]) of claim 20, and a re-encryption key generation device in line 9 (with corresponding structure in paras. [0218-219]) of claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, claim 10 recites a first “a random number” (line 3) and a second “a random number” (line 4). It is unclear from the claim language whether these random numbers are the same random number. Claims 14 and 18 recite a similar deficiency. Further, claim 18 subsequently recites “the random number” (lines 15-16), and it is unclear as to which of the introduced (or single) random number is being referred to. Dependent claims 11-13 (claim 10), claims 15-17 (of claim 14), and claim 19 (of claim 18) incorporate the deficiency of their parent claim, and are rejected under like rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 10 recites: 
“A re-encryption key generation device comprising: processing circuitry to: set a random number in a decryption key tdkx in which a key attribute x is set and set a random number in a tag tg(P used to decrypt a ciphertext with the decryption key tdkx, so as to generate a decryption key tdkx^ and a tag tg(P^; encrypt the generated decryption key tdk,^ by an attribute-based encryption scheme using a ciphertext attribute y', so as to generate an encryption key act,; and output a re-encryption key rkx.y including the encryption key act, and the tag tg(p^ that are generated..”

The claim recites a mathematical formula or calculation that is used to produce a re-encryption key rkx.y, wherein the re-encryption key includes the encryption key act and the tag tg(p^. E.g., the limitations of: set a random number in a decryption key tdkx in which a key attribute x is set and set a random number in a tag tg(P used to decrypt a ciphertext with the decryption key tdkx, so as to generate a decryption key tdkx^ and a tag tg(P^; encrypt the generated decryption key tdk,^ by an attribute-based encryption scheme using a ciphertext attribute y', so as to generate an encryption key act,; and output a re-encryption key rkx.y including the encryption key act, and the tag tg(p^ that are generated, recite mathematical formulas and/or calculations performed on a decryption key tdkx to produce a result of the calculations (i.e., to produce the re-encryption key rkx.y). An abstract idea is recited in the claim, and the claim does not amount to significantly more than the abstract idea itself. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “processing circuitry to […]”. This additional element is recited at a high-level of generality (i.e., as a generic computer processor performing a generic computer function of receiving information, organizing, storing, and presenting it) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The previously discussed i.e., as a generic computer performing a generic computer function to present information). There are no other limitations in the claim that show a patent-eligible application of the abstract idea itself. Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
For reference, according to MPEP 2106.05(d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields include, e.g. “Receiving or transmitting data over a network, e.g., using the internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc, 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 20150); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Further, according to the USPTO Berkheimer memo of 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or conventional (or an equivalent term), as a commercially available product, or in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of performing mathematical formulas or calculations using processing circuitry and outputting a result of the formulas or calculations amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations recited are in essence instructions to implement the abstract idea using functions that are well-
	Dependent claims 11-13 merely recite further details of the abstract steps/elements recited in claim 10 without meaningful limitations beyond generally clarifying the mathematical formulas or calculations used in claim 10. These limitations are processes that, under its broadest reasonable interpretation, covers mathematical formulas or calculations to be performed. That is, for at least the reasons discussed herein with regards to claim 10, dependent claims 11-13 also fail to integrate the recited judicial exception into a practical application or amount to sufficiently more than the judicial exception.

Allowable Subject Matter
Claims 10-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) set forth in this Office action. Claim 20 is allowed. The following is an examiner’s statement of reasons for the indication of allowable subject matter over the prior art (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Particularly:
Claim 10 recites, inter alia, “set a random number in a decryption key tdkx in which a key attribute x is set and set a random number in a tag tg(P used to decrypt a ciphertext with the decryption key tdkx, so as to generate a decryption key tdkx^ and a tag tg(P^; encrypt the generated decryption key tdk,^ by an attribute-based encryption scheme using a ciphertext attribute y', so as to generate an encryption key act,; and output a re-encryption key rkx.y including the encryption key act, and the tag tg(p
Art found of record, e.g., Kawai et al. (US20150318988) teaches a proxy re-encryption scheme, wherein an attribute based encryption scheme is used in producing a re-encryption key (see, e.g., abstract, [0023], [0132]), however fails to teach usage of randomized tags included in the decryption keys and tagged re-encryption keys as is particularly recited in the independent claims – and instead uses a matrix in the re-encrypted ciphertext (see, e.g., [0092-0106]). Kawai et al. (NPL: “Fully-Anonymous Functional Proxy-Re-Encryption”, October 2013) further recites details of a matrix-based proxy-re-encryption system (see abstract, pg. 11 para. 3), yet similarly fails to remedy the aforementioned deficiency of the prior art. Katsuyuku et al (WO2015107620) discloses an attribute-based proxy re-encryption scheme which reduces an increase in the size of the ciphertext by using a session key obtained by decrypting a ciphertext with a decryption key converted using conversion information (see, e.g., pg. 1, line 28 to pg. 1, line 70), yet similarly fails to include the randomized tags as recited in the independent claim. Green (US20120300936) discloses an attribute based encryption scheme used in transforming a ciphertext using a transformation key (see, e.g., abstract, [0005-007]), yet similarly fails to remedy the aforementioned deficiency in the prior art. Hohenberger et al. (US20080059787) teaches a unidirectional proxy-re-encryption system wherein a ciphertext is transformed, wherein temporary delegation of decryption abilities to other individuals (see, e.g., abstract, [0010-012]), yet fails to remedy the aforementioned deficiency. Further, Liang et al. (NPL: “Attribute based proxy re-encryption with delegating capabilities” discloses a re-encryption scheme wherein users may designate a proxy to re-encrypt a ciphertext related to a first access policy to that of a second access policy using attributes of users (see abstract), yet similarly fails to disclose the randomized tags or tag-implemented keys of the independent claim. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 10 at or before the time it was filed. Newly added independent claims 14, 18, and 20 similarly recite language directed 

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                       /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438